DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Miscellaneous
The Applicant has cancelled claim 8; therefore only claims 1-7 and 9-21 remain for this Office Action.
Allowable Subject Matter
Claims 1-7 and 9-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of the previously claimed electronic device, further comprising:  a side surface surrounding a space between the third surface and the fourth surface, wherein the at least one second conductive contact is disposed to the side surface of the antenna structure, wherein the at least one first conductive contact is electrically connected to the at least one second conductive contact when theside surface meets the first surface, and wherein the wireless communication circuit is configured to form a directional beam through the first antenna array and the second antenna array, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-7 and 9-20 are also allowed as being dependent on claim 1.  
In regards to claim 21, the prior art does not disclose of an electronic device, comprising: a housing including a first plate facing a first direction and a second plate facing a second direction opposite the first direction; a printed circuit board (PCB) disposed within the housing; and an antenna structure disposed on the PCB, wherein the PCB includes at least one first conductive contact configured to electrically connect to a wireless communication circuit, a first surface facing the first direction, and a second surface facing the second direction, wherein the antenna structure includes an antenna element, at least one second conductive contact configured to electrically connect to the antenna element, a third surface facing the second surface, and a fourth surface opposite to the third surface, wherein at least a part of the at least one first conductive contact is exposed to at least a portion of the first surface, and the at least one second conductive contact is exposed to the third surface, and wherein the at least one first conductive contact is configured to electrically connect to the at least one second conductive contact when the third surface meets the first surface, nor would it have been obvious to one of ordinary skill in the art to do so.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844